Citation Nr: 0837854	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  07-16 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for spondyloysis, claimed 
as a back condition.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1974 and from March 1979 to June 1980.

This matter comes to the Board of Veterans' Appeals on appeal 
from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the claim sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that a VA examination and opinion is needed 
to fully ascertain the source of the veteran's disability.

The veteran's service medical records reveal that the veteran 
suffered from some episodes of back pain in service.  See 
July 1979 record (diagnosing muscle strain not due to 
trauma); June 1979 record (diagnosing chronic backache not 
due to trauma (later diagnosed as muscle strain)); April 1979 
record (noting an impression of back strain); April 1974 
(diagnosing back pain due to kidney problems).  At 
separation, the veteran did not note that he had any back 
problems.  See March 1979 separation examination report.

In 2002, 22 years later, the veteran injured his back at work 
as a forklift operator when he was pushing a pallet back in 
line.  See 2002 physician's letter.  An x-ray revealed part 
of the vertebra had broken and he had a slipped disk.  See 
October 2002 VA examination.  This injury resulted in severe 
back problems for the veteran, and eventually required 
surgery.

The record contains three opinions regarding this injury.  
The first, in March 2005, by Dr. A.M.L., states that he 
believes that the veteran's "current condition is materially 
and substantially greater as it more likely than not that the 
spondyloysis pre-existed the date of injury and was 
aggravated by the injury."  He also noted that the veteran 
denied ever having had symptoms or treatment before the 
injury.  He opined that 75 percent of his current disability 
is due to the injury and 25 percent is due to a pre-existing 
condition which was asymptomatic before the injury.  Dr. 
A.M.L. does not specify when the pre-existing condition began 
or reference the veteran's active duty service.  In this 
respect, in January 2002, after the veteran was injured, his 
physician diagnosed him with spondyloysis "which has 
probably been present for multiple years."  He also did not 
clarify how long "multiple years" entailed and did not 
reference the veteran's active duty service.

The second opinion, in November 2005, by Dr. J.P., determined 
with "reasonably medical certainty" that after a review of 
"what appears to be medical provider notes of an injury 
sustained by [the veteran] in the early 1970's . . . it is 
certainly reasonable based on the description of the 
complaints at that time that disc injuries were suffered and, 
subsequent to this, led to degeneration of those discs, which 
ultimately required . . . surgery and has led to his 
significant permanent disability."  The service medical 
records do not show that the veteran sustained any injury.  
See July 1979 report ("no trauma"); June 1979 report 
("[b]ackache is not due to trauma").  Dr. J.P. also does 
not specify which notes he reviewed.

The third opinion, in April 2006, by physician's assistant 
B.J.M. and co-signed by Dr. J.P., acknowledges Dr. J.P.'s 
prior opinion, but states that "[i]t is impossible to say 
[whether there is a causal link between the veteran's current 
disability and his service], because I lack information about 
this injury in 1997 [sic], how this injury correlates with 
his Workers' Compensation injury of his low back."

As Dr. A.M.L. stated that the veteran's current disability 
pre-existed his injury, and a question remains as to when 
exactly the current disability began, a new examination and 
opinion is required to determine if the veteran's lower back 
pain in service contributed to his spondyloysis.  The Board 
finds that an examination after a thorough review of the 
entire claims file is appropriate, as it is unclear which 
service records Dr. J.P. reviewed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination with a physician to determine 
the etiology of any currently diagnosed 
back disability.  The claims file must be 
made available to the examiner for a full 
review in connection with the examination.  
The examiner should respond to the 
following question and provide a full 
statement for the basis for the 
conclusions reached: 

On the basis of the clinical record 
and the physician's examination of 
the veteran, is it as least as 
likely as not (50 percent 
probability or greater) that the 
veteran's current back disability 
had its onset during active military 
service?
    
In formulating the requested opinion, the 
VA examiner is requested to comment on the 
service medical records, which are 
positive for notations of the veteran 
having had non-traumatic back pain, and a 
March 1979 service discharge examination 
report, reflecting that the veteran's 
spine was evaluated as "normal."  See 
July 1979 record (diagnosing muscle strain 
not due to trauma); June 1979 record 
(diagnosing chronic backache not due to 
trauma (later diagnosed as muscle 
strain)); April 1979 record (noting an 
impression of back strain); April 1974 
(diagnosing back pain due to kidney 
problems); March 1979 separation 
examination report.

The examiner is also requested to 
specifically comment on medical opinions, 
dated in June 2002, March 2005, November 
2005, and April 2006, prepared and 
submitted by Doctors R.M.L., A.M.L., and 
J.P.  These opinions generally state that 
the veteran's spondyloysis was probably 
present before his back injury in 2002, 
and one opinion states that it began with 
an "injury" in service.  See June 2002 
diagnosis by Dr. R.M.L., March 2005 
opinion by Dr. A.M.L., November 2005 nexus 
opinion by Dr. J.P., and April 2006 
statement by physician's assistant B.J.M. 
and Dr. J.P.

The examiner must provide a rationale for 
his or her opinion.  If the physician 
cannot provide an opinion on the above 
questions without resorting to 
speculation, he or she must so state and 
explain why speculation is needed to reach 
the opinion requested.

2.  The veteran is hereby notified that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2007).  In the event that the 
veteran does not report for any ordered 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for spondyloysis, claimed as a 
back condition.  If the claim is denied, a 
supplemental statement of the case must be 
issued, and the appellant offered an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




